UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2013 Date of Reporting Period: 06/30/2012 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF June 30, 2012 VALUE COMMON STOCKS 95.93% Consumer Discretionary - Automobiles & Components 2.11% 1,200,000 Johnson Controls, Inc. $ 33,252,000 Consumer Discretionary - Durables & Apparel 1.06% 175,000 Deckers Outdoor Corporation * 7,701,750 125,000 Polaris Industries Inc. 8,935,000 16,636,750 Consumer Discretionary - Media 1.27% 346,500 Morningstar, Inc. 20,041,560 Consumer Discretionary - Retailing 14.38% 1,428,600 Aaron's, Inc. 40,443,666 779,100 Jos. A. Bank Clothiers, Inc. * 33,080,586 1,019,009 LKQ Corporation * 34,034,901 662,476 O'Reilly Automotive, Inc. * 55,495,614 866,160 Penske Automotive Group, Inc. 18,397,238 684,786 Sally Beauty Company, Inc. * 17,626,392 615,000 Signet Jewelers Limited 27,066,150 226,144,547 Consumer Staples - Food & Staples Retailing 2.73% 1,450,000 Walgreen Co. 42,891,000 Consumer Staples - Food, Beverage & Tobacco 4.38% 550,000 Philip Morris International Inc. 47,993,000 774,800 Seneca Foods Corporation - Class A * 20,842,120 68,835,120 Energy 5.04% 350,000 Apache Corporation 30,761,500 661,554 Kinder Morgan Management, LLC * 48,571,287 79,332,787 Financials - Banks 2.13% 1,000,000 Wells Fargo & Company 33,440,000 Financials - Diversified 7.44% 731,174 Affiliated Managers Group, Inc. * 80,026,994 1,734,785 Leucadia National Corporation 36,898,877 116,925,871 Financials - Insurance 2.64% 100,000 Aon plc 4,678,000 900,000 Loews Corporation 36,819,000 41,497,000 Financials - Real Estate 2.62% 1,550,000 CBRE Group Inc. * 25,358,000 1,520,950 Cohen & Steers Quality Income Realty Fund, Inc. 15,893,927 41,251,927 Health Care - Equipment & Services 5.67% 270,000 C.R. Bard, Inc. 29,008,800 557,500 Covidien plc 29,826,250 188,127 DaVita, Inc. * 18,475,953 265,100 Sirona Dental Systems, Inc. * 11,932,151 89,243,154 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 11.03% 900,000 Gilead Sciences, Inc. * 46,152,000 154,400 Mettler-Toledo International Inc. * 24,063,240 Page 1 825,688 Thermo Fisher Scientific Inc. 42,861,464 1,350,000 Valeant Pharmaceuticals International, Inc. * 60,466,500 173,543,204 Industrials - Capital Goods 10.01% 590,000 A.O. Smith Corporation 28,845,100 85,889 Oshkosh Corporation * 1,799,375 721,100 Snap-on Incorporated 44,888,475 278,910 W.W. Grainger, Inc. 53,338,748 723,695 Woodward Inc. 28,542,531 157,414,229 Industrials - Commercial & Professional Services 4.86% 1,533,000 Copart, Inc. * 36,316,770 775,303 Healthcare Services Group, Inc. 15,025,372 950,000 Republic Services, Inc. 25,137,000 76,479,142 Industrials - Transportation 1.50% 500,000 Kirby Corporation * 23,540,000 Information Technology - Hardware & Equipment 1.06% 819,740 Molex Incorporated - Class A 16,583,340 Information Technology - Semiconductors & Semiconductor Equipment 0.21% 100,000 Microchip Technology Incorporated 3,308,000 Information Technology - Software & Services 8.61% 563,300 Fiserv, Inc. * 40,681,526 160,000 MasterCard Incorporated - Class A 68,817,600 300,000 Paychex, Inc. 9,423,000 395,700 Solera Holdings, Inc. 16,536,303 135,458,429 Materials 7.18% 350,000 AptarGroup, Inc. 17,867,500 1,250,000 Ball Corporation 51,312,500 463,725 Stepan Company 43,673,621 112,853,621 TOTAL COMMON STOCKS (cost $1,023,966,973) 1,508,671,681 SHORT-TERM INVESTMENTS 3.07% Commercial Paper - 2.91% $ Integrys Energy Group, Inc. 07/02/12, 0.43% 3,175,000 2,700,000 Leggett & Platt, Incorporated 07/02/12, 0.35% 2,700,000 300,000 Hitachi Capital America Corp. 07/03/12, 0.45% 299,996 1,375,000 Hasbro, Inc. 07/05/12, 0.41% 1,374,953 3,000,000 Integrys Energy Group, Inc. 07/05/12, 0.40% 2,999,900 5,000,000 Stanley Black & Decker Inc. 07/09/12, 0.31% 4,999,698 3,325,000 Stanley Black & Decker Inc. 07/11/12, 0.35% 3,324,709 4,575,000 Integrys Energy Group, Inc. 07/13/12, 0.42% 4,574,413 2,400,000 Verizon Communications Inc. 07/16/12, 0.33% 2,399,692 1,600,000 Valspar Corporation 07/17/12, 0.37% 1,599,753 450,000 Sherwin-Williams Company (The) 07/18/12, 0.22% 449,956 2,275,000 Verizon Communications Inc. 07/19/12, 0.33% 2,274,645 2,075,000 Leggett & Platt, Incorporated 07/24/12, 0.37% 2,074,531 3,950,000 Bacardi Corporation 07/25/12, 0.43% 3,948,915 2,775,000 H.J. Heinz Finance Company 07/26/12, 0.30% 2,774,445 5,350,000 Prudential Financial, Inc. 07/27/12, 0.35% 5,348,700 1,450,000 Clorox Company (The) 07/30/12, 0.30% 1,449,662 45,768,968 Variable Rate Security - 0.16% 2,559,891 American Family Financial Services, Inc.(1) 07/02/12, 0.10% 2,559,891 TOTAL SHORT-TERM INVESTMENTS (cost $48,328,859) 48,328,859 TOTAL SECURITY HOLDINGS (cost $1,072,295,832) - 99.00% 1,557,000,540 Page 2 - OTHER ASSETS, NET OF LIABILITIES - 1.00% 15,764,122 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $1,572,764,662 % Of net assets. * Non-income producing. (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of June 30, 2012, investment cost for federal tax purposes was $1,072,295,832 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (35,538,010 ) Net unrealized appreciation $484,704,708 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2012 in valuing the Fund’s investments carried at value: Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 45,768,968 Variable Rate Security 2,559,891 Level 3 - None - Total $1,557,000,540 (1) See Schedule above for further detail by industry Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/07/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/07/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/07/2012
